DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search examiner could not find a reference or series of references that could be reasonable combined that taught: a method comprising:  receiving, by a computing device from a mobile gaming device, an indication of a selection of an amount of available credits for a round of a game;  determining a listing of entities randomly from a pool of entities;  determining a performance period associated with the listing of entities;  causing the listing of entities and the performance period to be displayed at a user interface of the mobile gaming device;  receiving, from the mobile gaming device, an indication of a selection of a plurality of entities from the listing of entities;  determining, based on the performance period, an update to historical performance data associated with each of the selected plurality of entities;  determining, based on the update to the historical performance data, a quantity of the selected plurality of entities that met a performance benchmark during the performance period;  determining, based on the quantity of the selected plurality of entities and the amount of available credits, a payout; and  providing, to the mobile gaming device, an indication of the payout. The closes prior art, Hannan and Bahou, fail to disclose providing a listing of randomly selected entities from a pool of entities.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715